Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 9/10/2021, 9/15/2021, 11/18/2021, and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-19), lighted slats species VII, and power rails species i in the reply filed on 1/13/2022 is acknowledged. Applicant identified claims 1-2 and 9-19 as reading on the elected species. 
This application is in condition for allowance except for the presence of claims 20-21 directed to an invention non-elected without traverse.  Accordingly, claims 20-21 have been cancelled.
Claims 1-2 and 9-19 are allowable. The restriction requirement among the lighted slats species and the power rails species, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2021 is partially withdrawn. Claims 3-8 directed to non-elected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 20-21, directed to a treadmill having a lighted footpad on each side rail, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although treadmills having a tread with at least one slat of multiple slats being a lighted slat are known, e.g., see the prior art of record, the prior art of record fails to disclose or render obvious the lighted slat comprising a slat base and a light attached to the slat base, in combination with the other limitations of independent claim 1. 
Regarding independent claim 18, although treadmills having a tread with at least one slat of multiple slats being a lighted slat are known, e.g., see the prior art of record, the prior art of record fails to disclose or render obvious the lighted slat comprising a slat base having a leading edge, a light pipe attached to the leading edge of the slat base and extending along the leading edge, and a light source attached to the slat base and configured to illuminate the light pipe, in combination with the other limitations of independent claim 18.
The closest prior art of record is US 2020/0332990 (Bayerlein et al.). Bayerlein et al. discloses a treadmill 100 having a tread 104 with at least one slat of multiple slats (slatted running belt 104 - para 0067) being a lighted slat (light sources 561 emits light 562 onto and between adjacent slats 9, thus “lighting” up the respective slats - para 0067). However, Bayerleine et al. fails to disclose or render obvious the lighted slat comprising a slat base and a light attached to the slat base (as in claim 1) or the lighted slat comprising a slat base having a leading edge, a light pipe attached to the leading edge of the slat base and extending along the leading edge, and a light source attached to the slat base and configured to illuminate the light pipe (as in claim 18). There is no teaching, suggestion, or motivation in any of the prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Joshua Lee/Primary Examiner, Art Unit 3784